MEMORANDUM**
Two correctional officers at California State Prison, Lancaster (“CSP-LAC”) appeal from the district court order denying their motion for summary judgment on the basis of qualified immunity in inmate Hamilton’s 42 U.S.C. § 1983 action alleging the officers were deliberately indifferent to his serious medical needs in violation of the Eighth Amendment. We have *694jurisdiction under 28 U.S.C. § 1291 to consider a denial of qualified immunity. See Jeffers v. Gomez, 267 F.3d 895, 903 (9th Cir.2001). We review de novo, Billington v. Smith, 292 F.3d 1177, 1183 (9th Cir.2002), and we affirm.
If an Eighth Amendment right is so clearly established that a reasonable officer would know his or her conduct is unlawful in the circumstance he confronted, the officer is not entitled to qualified immunity. See Estate of Ford v. Ramirez-Palmer, 301 F.3d 1043, 1050-51 (9th Cir.2002). The district court did not err in denying qualified immunity, in light of the clear rule that the prison officer’s failure to follow a doctor’s prescription is deliberate indifference to a serious medical need. See Wakefield v. Thompson, 177 F.3d 1160, 1165 (9th Cir.1999). Although appellants contend they complied with the doctor’s order that Hamilton be given a lower bunk, Hamilton established a material issue of fact as to whether they did so. See Estate of Ford, 301 F.3d at 1045 (requiring facts be taken in the light most favorable to the prisoner).
The clerk shall file Hamilton’s supplemental brief received on March 1, 2004.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.